       Case 1:96-cr-00317-DC Document 194 Filed 06/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                :

             - against -                :           ORDER
                                                    16 Civ. 4400 (DC)
JESUS MENDEZ,                           :           96 Cr. 317 (DC)

                      Defendant.        :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

           Jesus Mendez, proceeding pro se, filed a motion on

March 18, 2020 asking to be resentenced.        Crim. Dkt. No. 181.       I

treated his request as a successive § 2255 motion, and, in the

interests of justice, transferred that matter to the United

States Court of Appeals for the Second Circuit.          Crim. Dkt. No.

182.   Mendez has since requested an update regarding the status

of his motion.    Crim. Dkt. No. 193.

           Because that matter is no longer before me, Mendez

should direct any further inquiries regarding his March 18, 2020

motion to the Second Circuit.      To ensure that Mendez is aware

that his request has been transferred, the Clerk of Court is

directed to mail this order and my March 31, 2020 order, Crim.

Dkt. No. 182, to Mendez at the following two addresses, the

first of which is listed as Mendez's return address on his most

recent letter to the Court, Crim. Dkt. No. 193, and the second
         Case 1:96-cr-00317-DC Document 194 Filed 06/23/20 Page 2 of 2



of which is the address for United States Penitentiary Lee that

is listed on the Federal Bureau of Prisons' website:

             Jesus Mendez
             BOP #: 38655-054
             USP Lee / P.O. Box 305
             Jonesville, Virginia 24263

             and

             Jesus Mendez
             BOP #: 38655-054
             Lee County Industrial Park
             Hickory Flats Road
             Pennington Gap, Virginia 24277

             SO ORDERED.

Dated:       New York, New York
             June 23, 2020



                                           ___s/Denny Chin______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation




                                     -2-
